78085: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








20-16341: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 78085


Short Caption:NALDER VS. DIST. CT. (UNITED AUTO. INS. CO.) C/W 78243Court:Supreme Court


Consolidated:78085*, 78243Related Case(s):70504, 78243, 79487, 80965, 81510, 81710, 83392, 83881


Lower Court Case(s):Clark Co. - Eighth Judicial District - A549111, A772220Classification:Original Proceeding - Civil - Mandamus


Disqualifications:Case Status:Notice in Lieu of Remittitur Issued/Case Closed


Replacement:None for Justice PickeringPanel Assigned:
					En Banc
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:01/24/2020How Submitted:On Record And Briefs








+
						Party Information
					


RoleParty NameRepresented By


PetitionerCheyenne NalderDavid A. Stephens
							(Stephens Law Offices)
						


PetitionerGary LewisE. Breen Arntz
							(E. Breen Arntz, Chtd.)
						


Real Party in InterestUnited Automobile Insurance CompanyMatthew J. Douglas
							(Winner Booze & Zarcone)
						Joel D. Henriod
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						Daniel F. Polsenberg
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						Abraham G. Smith
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						


RespondentDavid M. Jones


RespondentEric Johnson


RespondentThe Eighth Judicial District Court of the State of Nevada, in and for the County of Clark





Docket Entries


DateTypeDescriptionPending?Document


02/07/2019Filing FeeFiling fee paid. E-Payment $250.00 from David A. Stephens. (SC)


02/07/2019Petition/WritFiled Petition for Writ of Mandamus. (SC)19-05986




02/08/2019AppendixFiled Petitioners' Appendix Volume 1. (SC)19-06021




02/11/2019Notice/IncomingFiled - Amended Certificate of Service -  Petition for Writ of Mandamus and Appendix.  (SC)19-06390




02/27/2019AppendixFiled Petitioner's Errata to Appendix. (SC)19-08971




03/14/2019Order/ProceduralFiled Order Directing Answer.  Real party in interest, on behalf of respondents, shall have 28 days from the date of this order to file and serve an answer, including authorities, against issuance of the requested writ.  Thereafter, petitioners shall have 14 days from service of the answer to file and serve any reply.  (SC)19-11397




04/11/2019MotionFiled Real Party in Interest's Motion for Extension to File Answer. (SC).19-16031




04/12/2019Notice/IncomingFiled Notice of Appearance (Daniel Polsenberg, Joel Henriod and Abraham Smith). (SC).19-16096




04/25/2019Order/ProceduralFiled Order Granting Motion. Real Party in Interest's Answer to Petition for Writ due: June 10, 2019. (SC).19-18139




06/10/2019MotionFiled Real Party in Interest United Automobile Insurance Company's Motion for Extension to File Answer. (SC)19-25125




06/19/2019Order/ProceduralFiled Order Granting Motion.  Real party in interest shall have until July 10, 2019, to file and serve the answer.  Petitioners shall have 14 days from service of the answer to file and serve any reply.  (SC)19-26477




07/10/2019AppendixFiled Real Party in Interest United Auto Ins. Co.'s Appendix Volume 1. (SC)19-29346




07/10/2019AppendixFiled Real Party in Interest United Auto Ins. Co.'s Appendix Volume 2. (SC)19-29347




07/10/2019AppendixFiled Real Party in Interest United Auto Ins. Co.'s Appendix Volume 3. (SC)19-29349




07/10/2019AppendixFiled Real Party in Interest United Auto Ins. Co.'s Appendix Volume 4. (SC)19-29350




07/10/2019AppendixFiled Real Party in Interest United Auto Ins. Co.'s Appendix Volume 5. (SC)19-29351




07/10/2019AppendixFiled Real Party in Interest United Auto Ins. Co.'s Appendix Volume 6. (SC)19-29352




07/10/2019AppendixFiled Real Party in Interest United Auto Ins. Co.'s Appendix Volume 7. (SC)19-29353




07/10/2019AppendixFiled Real Party in Interest United Auto Ins. Co.'s Appendix Volume 8. (SC)19-29355




07/10/2019AppendixFiled Real Party in Interest United Auto Ins. Co.'s Appendix Volume 9. (SC)19-29356




07/10/2019AppendixFiled Real Party in Interest United Auto Ins. Co.'s Appendix Volume 10. (SC)19-29357




07/10/2019AppendixFiled Real Party in Interest United Auto Ins. Co.'s Appendix Volume 11. (SC)19-29358




07/10/2019AppendixFiled Real Party in Interest United Auto Ins. Co.'s Appendix Volume 12. (SC)19-29359




07/10/2019Petition/WritFiled Real Party in Interest United Automobile Insurance Company's Answer to Petition for Writ. (SC)19-29395




07/25/2019MotionFiled Stipulation for Extension to File Reply Brief. (SC)19-31530




07/30/2019Order/ProceduralFiled Order Approving Stipulation.  Petitioners' Reply due  August 26, 2019.  (SC)19-32113




08/26/2019Petition/WritFiled Petitioners' Reply to Answer to Petition for Writ of Mandamus. (SC)19-35711




01/24/2020Order/ProceduralFiled Order Submitting for Decision Without Oral Argument. Nos. 78085/78243. (SC).20-03512




04/30/2020Opinion/DispositionalFiled Authored Opinion. "Petitions granted in part and denied in part." Before: Stiglich/Gibbons/Silver. 136 Nev. Adv. Opn. No. 24. SNP20-MG/LS/AS Nos. 78085/78243. (SC)20-16341




04/30/2020WritIssued Writ with letter. Original and one copy of writ and copy of opinion mailed to attorney David A. Stephens and Thomas Christensen for service upon Judge David M. Jones and Judge Eric Johnson.  Nos. 78243/78085. (SC)20-16478




05/18/2020MotionFiled Petitioner's Motion for Attorney Fees and Costs and for Reconsideration.  Nos. 78085/78243.  (SC)20-18932




05/19/2020WritFiled Returned Writ. Original Writ returned. Served on Judge David Jones on 5/11/2020.  Nos.78085/78243.  (SC)20-19106




05/26/2020MotionFiled Real Party in Interest's Opposition to Petitoners' "Motion for Attorney Fees and Costs and for Reconsideration."  Nos. 78085/78243. (SC)20-19903




07/01/2020Post-Judgment OrderFiled Order Denying Rehearing. "Rehearing Denied." NRAP 40(c). Nos. 78085/78243. (SC).20-24335




07/14/2020Post-Judgment PetitionFiled Petitioner Gary Lewis's Petition for En Banc Reconsideration. Nos. 78085/78243. (SC).20-25923




09/11/2020Post-Judgment OrderFiled Order Denying En Banc Reconsideration. Having considered the petition on file herein, we have concluded that en banc reconsideration is not warranted. NRAP 40A.  Accordingly, we "ORDER the petition DENIED."    fn1[The Honorable Kristina Pickering, Chief Justice, voluntarily recused herself from participation in the decision of this matter.]  EN BANC Cadish, J., dissenting.  Nos. 78085/78243.  (SC)20-33463




10/06/2020RemittiturIssued Notice in Lieu of Remittitur. Nos. 78085/78243 (SC)20-36612




10/06/2020Case Status UpdateNotice in Lieu of Remittitur Issued/Case Closed. Nos. 78085/78243 (SC)



Combined Case View